
	

115 HR 4090 IH: Fentanyl and Heroin Task Force Act
U.S. House of Representatives
2017-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 4090
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2017
			Mr. Jenkins of West Virginia (for himself and Ms. Clark of Massachusetts) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Controlled Substances Act to establish a task force to address fentanyl and heroin
			 trafficking.
	
	
 1. Short titleThis Act may be cited as the Fentanyl and Heroin Task Force Act. 2.Fentanyl and Heroin Task Force (a)Amendment To Establish Task ForceThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended by inserting after section 520 the following new section:
				
					521.Fentanyl and Heroin Task Force
 (a)Inter-Agency Task ForceNot more than one year after the date of enactment of this section, the Attorney General shall establish a task force to be known as the Fentanyl and Heroin Inter-Agency Task Force (in this section referred to as the Task Force).
 (b)DutiesThe Task Force shall— (1)coordinate Federal agency efforts to identify, target, and dismantle organizations that traffic fentanyl or heroin;
 (2)identify sources of fentanyl and heroin production and distribution; and (3)provide to Federal, State, and local law enforcement agencies—
 (A)a description of best practices with respect to handling and disposal of fentanyl; (B)as necessary, updated information about efforts to identify, target, and dismantle organizations that traffic fentanyl or heroin; and
 (C)operational and investigative support with respect to efforts to identify, target, and dismantle organizations that traffic fentanyl or heroin.
								(c)Semiannual Report
 (1)TimingNot later than one year after the date of the establishment of the Task Force, and semiannually thereafter, the Task Force shall submit to Congress a report containing the information described in paragraph (2).
 (2)ContentA report under paragraph (1) shall include— (A)a description of the status of fentanyl and heroin trafficking within the United States during the previous six-month period;
 (B)a summary of Federal, State, and local efforts to eradicate fentanyl and heroin trafficking and an evaluation of the efficacy of those efforts; and
 (C)recommendations of the Task Force with respect to any authorizations by Congress that would enable the Task Force to carry out the duties under subsection (b).
								(d)Membership
 (1)CompositionThe Task Force shall include a chairperson and representatives selected by the heads of the following Federal entities—
 (A)Customs and Border Protection; (B)the Drug Enforcement Administration;
 (C)the Federal Bureau of Investigation; (D)Immigration and Customs Enforcement Homeland Security Investigations;
 (E)the International Trade Administration; (F)the Internal Revenue Service;
 (G)the Office of National Drug Control Policy; (H)the United States Postal Inspection Service; and
 (I)not more than two additional Federal agencies selected by the Attorney General. (2)ChairpersonThe Attorney General shall appoint the chairperson of the Task Force.
 (3)Term of MembershipMembers of the Task Force shall serve until the head of the respective entity of the member appoints a new representative to the Task Force. The chairperson shall serve until the Attorney General appoints a new chairperson.
 (4)Member PayMembers of the Task Force may not receive additional pay, allowances, or benefits by reason of their service on the Task Force.
							(e)Operating Rules and Procedures
 (1)VotingEach member of the Task Force shall have one vote. (2)Rules and ProceduresAny member of the Task Force may propose to create or alter existing operating rules and procedures consistent with the functions of the Task Force. Any change to the operating rules and procedures shall be adopted only upon a majority vote of the Task Force.
 (3)RecommendationsThe Task Force shall adopt recommendations under subsection (c)(2)(C) only upon a majority vote of the board.
 (4)QuorumSix members of the Task Force shall constitute a quorum but a lesser number may hold meetings. (f)Director and Staff (1)DirectorThe Task Force may appoint and set the pay of a director.
 (2)StaffThe director may appoint not more than 10 staff personnel as the director considers appropriate. (3)Applicability of Certain Civil Service LawsThe staff of the Task Force shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.
 (4)Experts and ConsultantsThe Task Force and the director, acting with the approval of the Task Force, may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
 (5)Staff of Federal AgenciesUpon the request of the director, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Task Force to assist it in carrying out its duties under this section.
							(g)Powers of the Task Force
 (1)Hearings and SessionsThe Task Force may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Task Force considers appropriate.
 (2)Powers of Members and AgentsAny member or agent of the Task Force may, if authorized by the Task Force, take any action which the Task Force is authorized to take by this section.
 (3)Obtaining Official DataSubject to applicable privacy laws and regulations, the Task Force may secure directly from any department or agency of the United States information necessary to enable it to carry out this section. Upon request of the chairperson of the Task Force, the head of that department or agency shall furnish that information to the Task Force.
 (4)MailsThe Task Force may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
 (5)Administrative Support ServicesUpon the request of the Task Force, the Administrator of General Services shall provide to the Task Force, on a reimbursable basis, the administrative support services necessary for the Task Force to carry out its duties under this section.
 (6)Contract AuthorityTo the extent or in the amounts provided in advance in appropriation Acts, the Task Force may contract with and compensate government and private agencies or persons for services necessary to carry out its duties under this section.
 (h)Authorization of AppropriationsThere is authorized to be appropriated $5,000,000 for the period of fiscal years 2019 through 2024 to carry out this section.
 (i)DefinitionsFor the purposes of this section: (1)FentanylThe term fentanyl includes any controlled substance analogue of fentanyl.
 (2)HeroinThe term heroin includes any controlled substance analogue of heroin.. (b)Amendment to table of contentsThe table of contents for the Controlled Substances Act (21 U.S.C. 801 et seq.) is amended by adding after the item relating to section 520 the following:
				
					
						Sec. 521. Fentanyl and Heroin Task Force..
			
